DECISION
The application of the above-named defendant for a review of the sentence of 50 yrs-Aggravated Kidnapping; 5 yrs-Escape; 20 yrs-Aggravated Assault; 10 yrs-Robbery; All Concurrent imposed on April 1, 1977, was fully heard and after a careful *5consideration of the entire matter it is decided that:
DATED this 18th day of January, 1983.
The sentence shall be amended to 20 years for Aggravated Kidnapping; 5 years for Escape; 20 years for Aggravated Assault; and 10 years for Robbery. All sentences shall run concurrent and shall also be served concurrent to the sentence the Defendant is presently serving.
This amendment shall bring the sentence more in line with other crimes of a similar nature, considering the statute that existed at the time of the sentencing.
We wish to thank Joel Welder, of the Montana Defender Project, for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, Mark Sullivan